Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    


     Examiner’s Amendment & Reasons of Allowance	
The Status of Claims

Claims 18-33 are pending. 
Claims 18-33 are allowed.
Withdrawn Claims 34-36 are cancelled.

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Paul Zarex, on 6/2/2022.

.	The application has been amended as follows:

The withdrawn Claims 34-36 are cancelled, while the previously withdrawn claim 33 is rejoined with the examined claims.

I. The following is an examiner's statement of reasons for allowance:
		
The rejection of Claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA ), first paragraph, is withdrawn due to the modification of the claim.

The rejection of Claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim.

The rejection of Claim(s) 18-20, 23, 25, 26, 29 and 32 is/ under 35 U.S.C. 102(a)(l) as being anticipated by Kavanagh et al. (J of Medicinal Chemistry (2016), 59(7), 3272-3302) is withdrawn due to the modification of the claims.

The rejection of Claims 18-32 is/are rejected under 35 U.S.C. 103 as being obvious over the combined teachings of Appleton1 et al. (US Patent no. 4,803,216) and Kavanagh et al. (J of Medicinal Chemistry (2016), 59(7), 3272-3302) is withdrawn due to the modification of the claims and applicant’s convincing arguments (see pages 17-19, response).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/03/2022